—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Queens County (Chetta, J.), dated January 5, 1985, which dismissed the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements.
Anthony McDowell has been released from custody, and is not entitled to the extraordinary relief of habeas corpus (People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Kitchen v Sullivan, 121 AD2d 415). We decline to review the merits of the arguments raised in support of the application for the writ. Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.